UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03627 Greenspring Fund, Incorporated (Exact name of registrant as specified in charter) 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Address of principal executive offices) (Zip code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Name and address of agent for service) (410) 823-5353 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT JUNE 30, 2013 This report is intended for shareholders of the Greenspring Fund, Incorporated and may not be used as sales literature unless preceded or accompanied by a current prospectus. Greenspring Fund, Incorporated July 2013 Dear Fellow Shareholders: We are pleased to report that the Greenspring Fund generated a positive return during the second quarter of 2013, gaining 1.66%. When combined with the gain achieved in the first quarter, performance for the first six months of the year totaled 8.31%. Similar to the first quarter, both the equity and fixed income holdings in the Fund contributed to the overall gain, with the equity securities having the greatest influence on the Fund’s total return. During the second quarter of 2013, volatility returned to the equity and fixed income markets. Using the S&P 500 Index as a barometer of the equity markets, there were seventeen days during the second quarter when the S&P either gained or lost more than one percent in value, compared to just seven such days during the first quarter. Despite this volatility, the equity markets overall posted positive returns for the quarter, with gains generally in the low single digit range. Fixed income securities also experienced volatility as interest rates increased, causing many bond prices to decline. The interest rate on a 10-year U.S. Treasury bond increased from 1.85% at the beginning of April to 2.48% by the end of June, with much of the rise occurring during the last several weeks of the quarter. This rather sharp percentage increase led to painful losses for some fixed income investors, with longer dated securities suffering the greatest losses. During the early weeks of the quarter, equity prices moved steadily higher as the Federal Reserve (“Fed”) continued to supply liquidity to the markets through its aggressive program of open market purchases of government bonds and mortgage-backed securities. Adding to this positive backdrop, numerous economic reports indicated the continuation of moderate economic growth in the United States. The languid conditions in the financial markets changed suddenly once Federal Reserve Chairman Ben Bernanke indicated that the Fed might reduce or “taper” its open market bond purchases if economic conditions continue to strengthen. Interest rates shot higher, volatility in equity markets ramped up, and “risk-off” was the rallying cry on trading desks. Investors Greenspring Fund Performance for the Periods Ended June 30, 2013 Quarter 1.66% Year to Date 8.31% 1 Year 15.69% 3 Years* 9.00% 5 Years* 5.93% 10 Years* 7.76% 15 Years* 6.31% 20 Years* 8.19% Since inception on 7/1/83* 9.90% Expense Ratio** 0.94% * annualized. ** as stated in Prospectus dated 5-1-13. See note on last page of letter. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-366-3863 or visiting the Fund’s web site. The Fund imposes a 2.00% redemption fee for shares held 60 days or less. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. began to adopt a “good news (on the economic front) is bad news (for bond markets)” mentality, with growing expectations that positive economic news would cause the Fed to reduce its much-loved liquidity support. For most fixed income investors, the second quarter proved to be very challenging.Although many fixed income investors have been predicting that interest rates would rise significantly at some point in the future, most were caught 1 Greenspring Fund, Incorporated off guard by the sudden spike in rates. As interest rates drifted lower during the last several years, many investors attempted to lock in higher rates by investing in longer-dated fixed income securities. Unfortunately, as interest rates moved higher during the quarter, many of these same investors were unprepared for the downside price volatility caused by rising interest rates. INFLUENCES on FUND PERFORMANCE The gains in the Greenspring Fund portfolio were widespread with just over 60% of the Fund’s holdings producing positive returns during the quarter. The greatest single influence on the portfolio was the positive return produced by the Fund’s holdings in stocks of companies involved in the Communications Equipment industry. The Fund has two holdings in this industry, Cisco Systems, Inc. (which will be discussed later in this letter) and Harmonic, Inc. Harmonic, under pressure from an activist shareholder, saw its share price increase after the Company aggressively increased its share repurchase program by purchasing over 10% of its outstanding shares and it also replaced its Chairman of the Board. The individual securities that had the greatest impact on the Fund’s performance during the second quarter were the common stock investments in FTI Consulting, Inc., Cisco Systems, Inc., MasTec, Inc., j2 Global, Inc. and Rosetta Resources, Inc. Cisco Systems, MasTec and j2 Global generated positive returns, while FTI Consulting and Rosetta Resources declined in value. FTI Consulting, Inc. The Fund has owned shares in FTI Consulting, Inc. (“FTI”) in varying amounts for a number of years. FTI provides high-level business consulting services to large corporations, financial institutions and law firms throughout the world. FTI’s consulting services include corporate finance/restructuring, economic consulting, forensic and litigation consulting, document review software and services, and strategic communications. With its broadly diversified mix of consulting services, FTI appears positioned to profit in a variety of economic climates. Its bankruptcy/restructuring operations have performed well during difficult economic times, while its pro-cyclical operations have thrived during more robust economic times. FTI’s stock price moved lower early in the quarter reflecting uncertainty about the upcoming first quarter earnings report. In early May, FTI reported first quarter earnings that were in line with Wall Street expectations and the stock price moved higher, although it declined again late in the quarter, and finished almost 13% lower for the quarter. This volatility was likely caused by investor concern over FTI’s ability to produce consistent earnings growth in the current tepid economic environment. Fortunately, FTI has historically generated a significant amount of cash flow from operations and, since it requires little capital investment to sustain its business, the majority of its cash is available to reinvest in the business or be returned to shareholders through stock repurchase programs. As a result, despite the current challenges, we expect FTI to continue to grow its business through small acquisitions and to repurchase shares if available at attractive prices, creating value for long-term shareholders. Cisco Systems, Inc. Cisco Systems, Inc. (“Cisco”), the global bellwether provider of communications equipment and services, generated an 18% total return during the second quarter of 2013, as investors cheered a solid fiscal third-quarter % of Net Greenspring Fund Assets Top 10 Holdings as of 6/30/13 Republic Services, Inc. 3.6% FTI Consulting, Inc. 3.4% j2 Global, Inc. 3.3% Harmonic, Inc. 3.1% Rosetta Resources, Inc., 9.500%, 4/15/18 2.9% PartnerRe, Ltd. 2.7% Michael Baker Corp. 2.5% MasTec, Inc. 2.5% Leucadia National Corp., 7.000%, 8/15/13 2.5% BioScrip, Inc., 10.250%, 10/1/15 2.5% 2 Greenspring Fund, Incorporated earnings report and management’s increasingly optimistic outlook.The management team at Cisco continues to prove its doubters wrong as Cisco grows revenue and expands operating margins at a larger and more consistent rate than expected.In addition, widely respected CEO John Chambers noted that, for the first time in a while, he is seeing signs of accelerating growth in the U.S. and other parts of the world.Finally, Cisco aggressively continues to develop new products and services to meet the demands of rapidly growing markets undergoing transitions.In the service provider market, Cisco is helping customers deliver more and more bandwidth to satisfy increasing video and data needs.Also, as more data and applications move into the cloud, large data centers are increasingly relying on Cisco to provide them with the high-performance equipment and services necessary to achieve greater speed and reliability. This combination of strong operational execution, an improving industry backdrop, and more aggressive penetration of faster-growing markets should allow Cisco to continue generating a strong total return for shareholders. MasTec, Inc. MasTec, Inc. (“MasTec”) builds, installs and maintains infrastructure projects for the energy, communications and utility industries. The Company works on very diverse types of projects,including oil and natural gas pipelines, wind farms, electrical transmission and distribution lines, wireline and wireless communication systems, and home satellite TV installation. MasTec reported strong first-quarter earnings during the quarter reflecting very solid underlying trends in several of its business units, particularly the pipeline unit. The continued heavy investment in developing oil and gas reserves in North America requires significant new pipeline construction and we believe MasTec is well positioned to capture this work. Additionally, the constant evolution of wireless communication infrastructure is providing numerous growth opportunities for MasTec. The Company is also well positioned to benefit from expenditures on significant new electric transmission projects designed to bring additional renewable energy sources online and improve overall system reliability and safety. During the quarter, MasTec provided a total return of just over 13%.With numerous opportunities available to MasTec, we expect continued solid financial performance. Greenspring Fund Portfolio Allocation as of June 30, 2013 PORTFOLIO ACTIVITY Allocation among the Fund’s three main asset classes (common stocks, fixed income securities and cash equivalents) did not change significantly from the end of 2012 or the end of the first quarter of 2013. The Fund’s exposure to common stocks decreased slightly from the end of the first quarter reflecting our decision to reduce certain holdings as prices neared our fair valuation targets. We reduced the position size of several equity holdings including Assurant, Inc., Lumos Networks Corp., MasTec, Inc. and Michael Baker Corp.Holdings in BioScrip, Inc., Body Central Corp. and Newpark Resources, Inc. were completely eliminated. Additions to the Fund’s equity holdings include new positions established in Body Central Corp. and Flow International Corp. We also increased our holdings in several existing equity positions by purchasing additional shares of Denbury Resources, Inc., GSI Group, Inc., MYR Group, Inc. and Suncor Energy, Inc. As we have discussed in prior letters, activity in the fixed income portfolio is often influenced by the maturity or redemption of holdings and this quarter was no exception. 3 Greenspring Fund, Incorporated During the quarter, a number of fixed income positions were redeemed, tendered or put. In addition, we established several new fixed income positions and increased the Fund’s holdings in various existing securities. The three largest fixed income purchases include securities of Live Nation Entertainment, Inc., iGATE Corp. and HD Supply Holdings, Inc. Please refer to the Schedule of Investments in the financial statements for a complete list of fixed income holdings and the percentage of the portfolio each investment represents. INVESTMENT STRATEGY Looking forward, our fixed income strategy will continue to emphasize short duration bonds of companies that we believe are well positioned to retire the particular security that the Fund holds. In recent months, greater stated yields were available in longer duration bonds, but at far greater risk of potential volatility. Our focus on short duration bonds helped to shield the Fund from the recent volatility in the bond market. Short duration bonds not only reduce potential price volatility, they also potentially allow investors to take advantage of higher interest rates in the future. Since a significant portion of the Fund’s short duration fixed income holdings mature (or are redeemed/tendered/put) on a rolling basis, funds are frequently available to re-invest in securities at prevailing interest rates. We aggressively took advantage of the recent increase in interest rates by investing cash reserves in higher yielding securities and are well positioned to invest future cash flows at more opportune rates as available. Given the low growth economic environment, our equity strategy remains focused on searching for a select group of securities that we believe are undervalued and that either contain a catalyst, or exhibit strong business fundamentals that should help shareholders realize the full value of the business. We remain steadfast in our desire and efforts to provide consistent investment performance and look forward to reporting our progress to you at the end of the third quarter. Respectfully, Charles vK. Carlson Michael J. Fusting Portfolio Manager and Co-Chief Investment Officer Co-Chief Investment Officer **Total Annual Fund Operating Expenses for the Fund will not correlate to the Ratio of Expenses to Average Net Assets shown in the Fund’s most recent Annual Report and in the Financial Highlights section of the Prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. Mutual fund investing involves risk. Principal loss is possible. Small-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Current and future portfolio holdings are subject to risk. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Distributed by Quasar Distributors, LLC 4 Greenspring Fund, Incorporated EXPENSE EXAMPLE For the Six Months Ended June 30, 2013 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) redemption fees if you redeem within 60 days of purchase; and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/2013 – 6/30/2013). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value 1/1/2013 – 1/1/2013 6/30/2013 6/30/2013* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.94%, multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 5 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) Shares Value COMMON STOCKS: 49.3% Business Software & Services: 2.1% CA, Inc. $ Commercial Banks & Thrifts: 2.4% American National Bankshares, Inc. BCSB Bancorp, Inc.* Chicopee Bancorp, Inc. Clifton Savings Bancorp, Inc. ESSA Bancorp, Inc. First Connecticut Bancorp, Inc. Heritage Financial Group, Inc. Middleburg Financial Corp. OceanFirst Financial Corp. Shore Bancshares, Inc. Southern National Bancorp of Virginia º Communications Equipment: 5.3% Cisco Systems, Inc. Harmonic, Inc.* Construction & Engineering: 8.8% Dycom Industries, Inc.* EMCOR Group, Inc. MasTec, Inc.* Michael Baker Corp. º MYR Group, Inc.* Electrical Equipment & Instruments: 1.2% Emerson Electric Co. GSI Group, Inc.*# Insurance: 3.7% Assurant, Inc. PartnerRe, Ltd.# Internet Software & Services: 3.3% j2 Global, Inc. Machinery: 0.2% Flow International Corp.* Pentair, Ltd.# Management Consulting: 3.4% FTI Consulting, Inc.* Oil & Gas Exploration & Production: 8.0% ConocoPhillips Denbury Resources, Inc.* Energen Corp. EOG Resources, Inc. Rosetta Resources, Inc.* Suncor Energy, Inc.# Oil Refining & Marketing: 0.0% Phillips 66 Semiconductors: 1.9% ON Semiconductor Corp.* Telecommunications: 1.5% Lumos Networks Corp. NTELOS Holdings Corp. Truck Dealerships: 1.7% Rush Enterprises, Inc. – Class A* Rush Enterprises, Inc. – Class B* Utilities: 2.2% PPL Corp. Waste Management Services: 3.6% Republic Services, Inc. TOTAL COMMON STOCKS (cost $247,251,836) PREFERRED STOCK: 0.2% Real Estate: 0.2% MPG Office Trust, Inc.* TOTAL PREFERRED STOCK (cost $1,194,335) The accompanying notes are an integral part of these financial statements. 6 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) (Con’t) Principal Value CONVERTIBLE BONDS: 3.6% Internet Software & Services: 0.9% $ Digital River, Inc., 2.000%, 11/1/30 $ Oil & Gas Exploration & Production: 0.5% Bill Barrett Corp., 5.000%, 3/15/28 Semiconductors: 2.1% Rambus, Inc., 5.000%, 6/15/14 Telecommunications: 0.1% Cogent Communications Group, Inc., 1.000%, 6/15/27 TOTAL CONVERTIBLE BONDS (cost $23,785,381) CORPORATE BONDS: 34.7% Airlines: 0.7% American Airlines, Inc., 7.500%, 3/15/16 – *144A@ Automotive: 0.3% DriveTime Automotive Group, Inc., 12.625%, 6/15/17 – 144A Automotive Parts: 0.6% TRW Automotive, Inc., 8.875%, 12/1/17 – 144A Business Services: 0.0% Harsco Corp., 5.125%, 9/15/13 Coal Producers: 0.6% CONSOL Energy, Inc., 8.000%, 4/1/17 Consumer Goods: 3.6% Hanesbrands, Inc., 8.000%, 12/15/16 Pilgrim’s Pride Corp., 7.875%, 12/15/18 The Scotts Miracle-Gro Co., 7.250%, 1/15/18 TreeHouse Foods, Inc., 7.750%, 3/1/18 Entertainment: 2.9% Entravision Communications Corp., 8.750%, 8/1/17 Lions Gate Entertainment Corp., 10.250%, 11/1/16# Live Nation Entertainment, Inc., 8.125%, 5/15/18 – 144A Financial Services: 0.8% Cardtronics, Inc., 8.250%, 9/1/18 National Money Mart Co., 10.375%, 12/15/16# Government Services: 0.2% ManTech International Corp., 7.250%, 4/15/18 Healthcare: 3.6% BioScrip, Inc., 10.250%, 10/1/15 Valeant Pharmaceuticals International, Inc., 6.500%, 7/15/16 – 144A Homebuilding: 0.9% Lennar Corp., 12.250%, 6/1/17 Information Technology Services: 1.3% iGATE Corp., 9.000%, 5/1/16 Internet Software & Services: 1.6% Bankrate, Inc., 11.750%, 7/15/15 Management Consulting: 0.8% FTI Consulting, Inc., 6.750%, 10/1/20 Oil & Gas Exploration & Production: 9.6% Bill Barrett Corp., 9.875%, 7/15/16 EPL Oil & Gas, Inc., 8.250%, 2/15/18 McMoRan Exploration Co., 11.875%, 11/15/14 Petrohawk Energy Corp., 10.500%, 8/1/14 PetroQuest Energy, Inc., 10.000%, 9/1/17 – 144A PetroQuest Energy, Inc., 10.000%, 9/1/17 Rosetta Resources, Inc., 9.500%, 4/15/18 Stone Energy Corp., 8.625%, 2/1/17 The accompanying notes are an integral part of these financial statements. 7 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) (Con’t) Principal Value CORPORATE BONDS: 34.7% (Con’t) Publishing: 0.1% $ Gannett Co, Inc., 9.375%, 11/15/17 $ Retail: 2.6% CDW LLC/CDW Finance Corp., 12.535%, 10/12/17 Rite Aid Corp., 7.500%, 3/1/17 Rite Aid Corp., 9.500%, 6/15/17 Security Services: 0.4% Interface Security Systems Holdings, Inc., 9.250%, 1/15/18 – 144A Telecommunications: 1.0% Avaya, Inc., 10.125%, 11/1/15 EarthLink, Inc., 8.875%, 5/15/19 EarthLink, Inc., 7.375%, 6/1/20 – 144A Level 3 Financing, Inc., 10.000%, 2/1/18 Transportation Equipment Manufacturing: 0.4% Titan International, Inc., 7.875%, 10/1/17 – 144A Westinghouse Air Brake Technologies Corp., 6.875%, 7/31/13 Trucking: 0.1% Swift Services Holdings, Inc., 10.000%, 11/15/18 Wood Product Manufacturing: 2.6% Leucadia National Corp., 7.000%, 8/15/13 Leucadia National Corp., 7.750%, 8/15/13 TOTAL CORPORATE BONDS (cost $244,811,890) SHORT-TERM INVESTMENTS: 11.3% Money Market Instruments^ AIM Liquid Assets, 0.090% AIM STIC Prime Portfolio, 0.020% Fidelity Money Market Portfolio, 0.080% TOTAL SHORT-TERM INVESTMENTS (cost $79,749,122) TOTAL INVESTMENTS IN SECURITIES (cost $596,792,564): 99.1% Other Assets and Liabilities 0.9% NET ASSETS: 100.0% $ * Non-income producing security. º Investment in affiliated security (note 5). # U.S. security of foreign issuer. 144A Securities purchased pursuant to Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.”These securities have been deemed to be liquid by the Fund’s adviser under the supervision of the Board of Directors.As of June 30, 2013, the value of these investments was $40,691,443, or 5.8% of total net assets. @ Security is in default. ^ Rate shown is the 7-day effective yield at June 30, 2013. The accompanying notes are an integral part of these financial statements. 8 Greenspring Fund, Incorporated STATEMENT OF ASSETS AND LIABILITIES at June 30, 2013 (Unaudited) ASSETS Investments in securities, at value (cost $596,792,564) $ Receivables: Securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Due to affiliate (Note 5) Securities purchased Fund shares redeemed Accrued expenses Total liabilities NET ASSETS $ Capital shares issued and outstanding (60,000,000 shares authorized, $0.01 par value) Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Capital stock at par value $ Paid-in capital Accumulated net investment loss ) Undistributed net realized gain on investments Net unrealized appreciation on investments NET ASSETS $ The accompanying notes are an integral part of these financial statements. 9 Greenspring Fund, Incorporated STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2013 (Unaudited) INVESTMENT INCOME Income Interest $ Dividends (net of foreign withholding taxes of $13,922) Total income Expenses Advisory fees (Note 5) Transfer agent fees Administration fees Fund accounting fees Administration fees – Corbyn (Note 5) Reports to shareholders Custody fees Legal fees Miscellaneous fees Blue sky fees Directors fees Audit fees Insurance fees Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 10 Greenspring Fund, Incorporated STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2013# December 31, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)+ ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period End of period (including accumulated net investment loss of ($108,358) and ($8,405,193), respectively) $ $ (a) A summary of capital share transactions is as follows: Six Months Ended Year Ended June 30, 2013# December 31, 2012 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed+ ) Net increase (decrease) ) $ ) $ ) # Unaudited. + Net of redemption fees of $12,388 and $32,665, respectively. The accompanying notes are an integral part of these financial statements. 11 Greenspring Fund, Incorporated FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period Six Months Ended June 30, Year Ended December 31, 2013# Net asset value, beginning of period $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income — ) From net realized gain — ) Total distributions — ) Paid-in capital from redemption fees (Note 1) —
